LANDAU, J.
The petition for reconsideration is allowed. The former opinion is modified and adhered to as modified.
*808LANDAU, J.
Defendants have petitioned for reconsideration of our opinion in Wels v. Hippe, 360 Or 569, 385 P3d 1028 (2016). Defendants prevailed but seek clarification of our instruction remanding the case to the trial court for further proceedings. Defendants assert that this instruction requires the trial court to vacate its original judgment in favor of plaintiff and enter judgment in favor of defendants, rather than holding a new trial and allowing plaintiff to present further evidence. We agree that clarification is warranted as follows: The case is remanded to the circuit court for entry of judgment in defendants’ favor, and the award of costs is modified accordingly.
The petition for reconsideration is allowed. The former opinion is modified and adhered to as modified.